Dismissed and Opinion Filed December 12, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-22-01169-CV

                           NOAH REED, Appellant
                                  V.
                         LARRY HARRISON, Appellee

                On Appeal from the 86th Judicial District Court
                           Kaufman County, Texas
                      Trial Court Cause No. 101332-86

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      By letter dated December 1, 2022, appellant notified the Court that he would

not be pursuing this appeal because the parties had settled. We treat appellant’s

letter as a motion to dismiss, grant the motion, and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1).




221169f.p05                               /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

NOAH REED, Appellant                         On Appeal from the 86th Judicial
                                             District Court, Kaufman County,
No. 05-22-01169-CV          V.               Texas
                                             Trial Court Cause No. 101332-86.
LARRY HARRISON, Appellee                     Opinion delivered by Chief Justice
                                             Burns. Justices Molberg and
                                             Goldstein participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 12th day of December, 2022.




                                       –2–